﻿171.	 Once again we are afforded an opportunity to express the views of our Government before this Assembly of the United Nations.
172.	This is an appropriate time to pay a deserved tribute to those who have more directly contributed, untiringly and with dedication, to the realization of the noble objectives of our Organization.
173.	In fact, the struggle for peace, for justice, for security, for the exercise of the right of self-determination of peoples and for the development of international relations based on the principle of the equality of sovereign rights of nations, large and small, gives this Organization a universal dimension. That struggle also prompts the peoples of the world to place in the United Nations their hopes for the building of a better world for the whole of mankind.
174.	In this context, we cannot therefore fail to express our profound satisfaction at the fact that the presidency of the thirty-second session of the General Assembly is held by a distinguished personality whose actions in support of the realization of the objectives of the United Nations Charter are well known and highly appreciated by all its Members.
175.	The commitment of his country, Yugoslavia, side by side with peoples and nations aspiring to a world not divided into military blocs, is one of the pillars of the movement of non-aligned countries, and it undoubtedly plays a preponderant role in the area of detente in international relations.
176.	The choice of Belgrade for the continuation of the Conference on Co-operation and Security in Europe is added proof of the positive role played by his country in the consolidation of relations between peoples. My delegation therefore pays him a sincere tribute, and is gratified to see him presiding over this session of the General Assembly.
177.	May we also express our appreciation to Mr. Amerasinghe, the outgoing President, for the zeal and dedication that he showed throughout the last session.
178.	We are convinced of the success of the work of the current session because we know that the President we have elected will find in the person of the Secretary-General, Mr. Kurt Waldheim, a collaborator who has given practical proof of his effectiveness and his dedication to the task of realizing the objectives of our Charter, in the form of efforts which are widely recognized. The work accomplished during his first term of office has made it possible to judge his merits and to entrust to him once again this high responsibility. On behalf of the Government of the Democratic Republic of Sao Tome and Principe, we reaffirm our confidence in him and in his exercise of the high functions entrusted to him and we wish him every success during his second term.
179.	The presence of two new Members, the Socialist Republic of Viet Nam and the Republic of Djibouti, has brought added strength to our Organization and has contributed to bringing it closer to universality and to giving it the character of a champion of just causes, which is in fact its vocation. We welcome most warmly the delegations of those two new Members and we reiterate our firm intention to strengthen our ties of friendship and co-operation, forged long ago during the hard days of our struggle for the right to be free and independent nations. The presence of a united Viet Nam symbolizes the efforts of that heroic people in its long and arduous struggle waged for the realization of the just and noble objectives of independence and national unification.
180.	The people and Government of the Democratic Republic of Sao Tome and Principe have followed carefully the countless efforts undertaken by the United Nations to endow mankind with a political and economic international framework in which the feelings of solidarity and justice and the combined efforts of all nations and countries aimed at a solution of problems capable of bringing man a better world and a better life should be the alternative to the policy of the strongest.
181.	We acknowledge that the United Nations has already played a preponderant role in the solution of some problems affecting the world community, such as averting the risk of a generalized war, the consequences of which could well endanger the very existence of man on our planet. Its role was no less important in the realm of decolonization by reason of the support that our Organization gave to peoples struggling for their freedom. However, we must recognize that there is a yawning gulf between the realization of the objectives enshrined in the United Nations Charter and the results achieved to date.
182.	The victories won in these past years by oppressed peoples are undeniable. Those victories are the fruits of the efforts of such peoples combined with the democratic and progressive forces of countries and the political and humanitarian institutions which understand and act to fulfil the aspirations of all men to live a life of justice.
183.	The affirmation by our Organization of the rights of peoples to self-determination, and the efforts aimed at the progressive implementation of those rights and duties, the adoption of the Charter of Economic Rights and Duties of States and the Declaration and Programme of Action for the Establishment of a New International Economic Order are important steps towards the liberation of peoples and the creation of conditions conducive to ensuring the progress of all countries.
184.	However, there still exist, both in Africa and in other regions of the earth, situations of flagrant injustice which are a permanent affront to the objectives pursued by the United Nations.
185.	I shall begin by speaking more particularly of the situation in southern Africa, which is to date the most flagrant example of oppression and injustice. The statements by the representatives of the Member States at the two international conferences held in Maputo and Lagos respectively, like the statements by delegations that have spoken at this Assembly, reflect the unanimous condemnation of our international community of these hateful regimes based on racism and apartheid in Rhodesia and South Africa.
186.	The two aforementioned international conferences -Maputo and Lagos-which were organized respectively in support of the peoples of Namibia and Zimbabwe and against apartheid in South Africa, helped to enlighten world public opinion about the situation prevailing in the southern part of the African continent.
187.	We are gratified to note this human solidarity with the peoples of southern Africa fighting to conquer their just and inalienable rights but we hope that concrete action can be taken to put an end to this unjust and oppressive situation. We reiterate here the appeal formulated in this regard during the Conferences of Maputo and Lagos.
188.	That expression of solidarity should be translated into support for and specific implementation of the measures advocated in the Maputo and Lagos Declarations, so long as the rebels and racists of southern Africa persist in maintaining their systems of exploitation and domination of the peoples of Zimbabwe, Namibia and South Africa.
189.	We profoundly regret the death of yet another South African patriot, Steven Biko, who, having chosen the path of non-violence as a means of ensuring respect for the sacred rights of the people of South Africa to a free life without racial discrimination, was nevertheless the victim of the barbarous repression unleashed and pursued by the racists who have institutionalized violence. It is worth recalling on this occasion that thousands of patriots crowd the South African prisons, where they are tortured and murdered with impunity. Despite racist oppression in South Africa and the fact that the Sharpeville and Soweto petitions were put down with violence, they will go down in history as a torch of freedom which little by little will reach the whole of South Africa and will stop only when the injustices and exploitation committed by the South African regime disappear.
190.	The Maputo and Lagos Declarations draw attention to the danger posed to world peace by the situation in southern Africa, Namibia, Zimbabwe and South Africa, which hinders the development of harmonious relations between the States comprising the United Nations. For this reason it is important that our actions should not be confined to mere verbal declarations condemning apartheid. Rather we should combine our efforts in order that specific measures may be taken to put an end to the illegal regime instituted by Ian Smith and his followers in Southern Rhodesia and to the system of apartheid and colonial domination of which the peoples of South Africa and Namibia are the victims.
191.	Therefore it is essential that the States Members of our Organization apply rigorously the resolutions that have been adopted and that they do not supply any more weapons and other military equipment to the minority racist regimes in southern Africa.
192.	In addition, the sanctions already adopted by the international community should be implemented rigorously against those oppressive regimes. The Government of the Democratic Republic of Sao Tome and Principe, immediately after the proclamation of its independence, took the necessary measures to prohibit South African aircraft from flying over or landing on our territory, as they were allowed to .do during the colonial regime:
193.	It is in this context that we regret that, despite the United Nations resolutions and those of other bodies which love peace and freedom, certain Member States of our Organization continue to supply weapons—sometimes the most modern weapons-to the minority regimes of South Africa and Rhodesia.
194.	While we recognize that the legislation of each country may have more or less liberal aspects as regards the activities of its enterprises, we fail to understand that Member States should co-operate with the racist regimes to the extent of allowing some of their enterprises to operate in South Africa and to provide that country with the material, technical and scientific means for the manufacture of nuclear bombs.
195.	It is undeniable that such a situation is a flagrant threat to the security of the African continent and endangers world peace and the development of friendly relations among States.
196.	Our Government is following with keen interest the demarches undertaken just recently by the United Kingdom and the United States with a view to speeding up the decolonization of Southern Rhodesia. However, we hope that their actions will be guided by the principle of respect for the legitimate and just aspirations of a free and independent Zimbabwe, enjoying all the sovereign rights for which its people is fighting under the leadership of the Patriotic Front.
197.	Namibia must accede to independence and its people must be able to exercise its sovereign rights to the full. Its territorial integrity must be respected, and that is why we condemn the steps taken by South Africa designed to separate from independent Namibia the territory of Walvis Bay, which is an integral part of that country.
198.	The situation in the Middle East is a constant source of concern to us because, to date, the Palestinian people has been kept out of the land of its birth. On the other hand, part of the Arab territories is still under Israeli domination. It is obvious that neither peace nor stability can be established in the region as long as such an unjust situation persists. The Palestine Liberation Organization, which symbolizes the courageous struggle of that people to realize its aspirations to a free and sovereign homeland, can under no circumstances be dissociated from negotiations aimed at resolving the grave situation in the Middle East. It is with satisfaction that we follow the many demarches made by the Secretary-General of our Organization as well as those made by some Member States in order to bring the conflicting parties to the negotiating table. We believe, however, that it will not be possible to restore peace in the Middle East until the right of the Palestinian people to return to its homeland and to constitute a free, independent and sovereign State is clearly recognized. Israel must withdraw from all the Arab territories forcibly occupied since 1967. The efforts of the Arab countries in the search for a peaceful and negotiated solution of that problem and their will to achieve it are known to all. However, we note that Israel's attitude, threatening the sovereignty and integrity of Lebanon, refusing to accept participation of the Palestine Liberation Organization in negotiations, and, finally, establishing settlements in the occupied Arab territories, constitutes a major obstacle on the road to peace.
199.	The presence of Viet Nam in the United Nations brings an added ray of hope to all peoples struggling for the achievement of their unity.
200.	We hope that the Korean people, after long years of struggle to achieve its national unity, will soon see its ideal of peaceful reunification realized. We hope also that all foreign military forces will be withdrawn from its territory in order that the conditions may be created which will enable the people to attain peacefully and through negotiation its aspirations to unity.
201.	The separation of the island of Mayotte, an integral part of the Republic of the Comoros, constitutes a violation of the principle of respect for the territorial integrity of Member States. That act serves merely to engender mistrust in relations between States, especially between the large and the small States. The island of Mayotte is part of the territory of the Comoros and was separated from it through dilatory tactics. That practice runs counter to the objectives of the OAU, which is struggling for the complete decolonization of our continent, and it is also in contradiction with the principles of the United Nations. This Organization, therefore, should take all the necessary measures to support the Comoros in its just claims and its aspirations to territorial integrity and national unity.
202.	With respect to the problem of Cyprus, my Government hopes that the United Nations will continue all the necessary efforts to promote negotiations between the two communities in order to satisfy the legitimate aspirations of the Cypriot people to territorial integrity and national unity.
203.	East Timor and Western Sahara continue to be unjustly occupied by foreign forces which seek to deprive the two peoples of their right to self-determination. The
United Nations must take all the necessary measures to enable the peoples of East Timor and Western Sahara to exercise their right to self-determination and independence. The forces which symbolize the struggle of those two peoples, FRETILIN and the Frente POLISARIO respectively, should be supported in their just struggle aimed at the realization of the legitimate rights of those peoples.
204.	It is with great joy that we have taken note of the conclusion of the agreements between Panama and the United States on the Panama Canal situation. The settlement of that dispute between the two parties by peaceful means-and through fruitful negotiations is undoubtedly an important step forward towards the solution of international disputes and the recognition of the legitimate rights of peoples. We hope that the results arrived at by those two countries may serve as an example for the settlement of similar conflicts affecting relations between States.
205.	As regards international economic relations, no one will question the need for trade in goods and services between the nations and States making up our international community.
206.	We therefore believe that commercial, financial, technical and technological exchanges in different fields are forms of useful co-operation of interest to the international community and essential factors for progress.
207.	However, what we call into question are the framework and the rules governing these international economic relations, which allow some to enjoy great advantages whereas for others the exchange of goods and services at the world level are so many factors giving rise to poverty for the masses of the population, economic stagnation and the perpetuation of economic under-development.
208.	It is true that those relations were forged at a time when the peoples of countries that today benefit little or not at all from international economic relations were not able to defend their legitimate economic interests.
209.	In a constructive spirit, we would say that it is not necessary to proceed to a historical investigation which would enable us to highlight the interests, forces and concerns that served as the basis for those relations that were established at a time when force was the preponderant element in the law governing international relations.
210.	We are gratified to note that almost all the Members of our Organization, including those which are better able to create conditions for the rapid implementation of a new international economic order, have come out in its favour. That gives us reason to hope, but although we do not deny that the North-South dialogue produced some positive results, we cannot fail to emphasize that those results are in no way capable of freeing the economies of the developing countries from the deadlock in which they find themselves.
211.	We regard as highly positive the conclusion that the debates and the negotiations for the establishment, of a new international economic order would be more productive if they were held in a framework in which all States could participate on democratic bases.
212.	Economic relations and the general rules which should govern international trade, in particular in the field of primary commodities, trade in manufactures, the supply of energy in conditions offering guarantees of security to all, the transfer of techniques and technology, co-operation in the field of communications and the financial and monetary sectors, and, especially, the establishment of more suitable methods of payment and the maintenance of resources in the countries of origin—all these are problems to which a satisfactory solution cannot be found if they are confined within the limits of North-South relations.
213.	In fact, it is necessary to create a new framework for international economic relations based on the principles of justice, efficiency and equality and on the recognition of the fact that in economic relations between States there are situations where one side or the other is at a disadvantage. That could serve as a basis for the creation of a framework for development and growth at the international level likely to eliminate, inter alia, poverty and insecurity on earth.
214.	Thus we support the idea of convening a special session of the General Assembly in order to consider all questions relating to conditions of development at the international level, while taking the particular circumstances of individual countries into account, with a view to the establishment of a new international economic order acceptable to all.
215.	On 12 July this year the Democratic Republic of Sao Tome and Principe commemorated the second anniversary of its independence. During those two years of free and independent life, all our efforts have been directed, on the one hand, towards giving our population the political, economic, social, cultural and material foundation and system that will enable all our citizens to enjoy a life of dignity. In this context constructive work is being done to enable our people democratically to elect and to depose its representatives in our political institutions both at the regional and central levels. First of all, elections were held for a constituent Assembly with the participation of the entire population, democratically and on the basis of universal suffrage. That Constituent Assembly drafted and adopted the first political Constitution of our country, which laid down the principles for the functioning of our State and 'the rights and duties of its citizens, as well as the means and mechanisms which should be placed at their disposal to allow them to fulfil their duties towards their homeland and towards the international and the national communities.
216.	Furthermore, a National People's Assembly was established in accordance with the provisions of our Constitution. That People's Assembly, which comprises representatives from all the localities of our country, was elected democratically and is the sovereign power in our State.
217.	Our struggle to eliminate under-development continues. It is manifest in the actions we have undertaken to increase the strength and capacity of our country by intensifying economic activity and mobilizing our population in women's, workers', children's and youth groups for purposes of development and, hence, for its welfare.

218.	Although we do not deny that international problems both of a political and an economic type have rather marked effects on our life, we rely above all for our national reconstruction on the work of our people and the sacrifices which it is ready to make to eliminate poverty, malnutrition, and economic stagnation inherited from the colonial regime.
219.	To achieve these objectives, important internal changes and new international economic relations are needed. For that reason, when we tackled questions relating to present international economic relations, we expressed the hope that they would evolve towards the establishment of a new international economic order.
220.	Indeed, fluctuations in the price of agricultural raw materials have repercussions on the value of the agricultural products of our country, which are the basis of our economy. Those repercussions are of great importance for the work and the very livelihood of our people.
221.	During the two years of our independence our domestic efforts have been oriented towards the improvement of our productive machinery and the creation of better social and cultural conditions.
222.	In the cultural and social spheres, our activity during those two years has been geared towards increasing the school enrolment of our population at every level and towards an intensive campaign to increase adult literacy.
223.	We do not regard our work in the field of literacy and education as a simple matter of teaching people to read and write but, rather, as a way of enabling them to participate more and more intensively in the process of the material and spiritual transformation of their life.
224.	Given the high infant mortality and the short life-expectancy of the population during the colonial period, my Government has been given special attention since independence to the improvement of health conditions and, in particular, to mother and child protection.
225.	In the economic field, agriculture was selected as a priority factor for our development. For this reason, land and tax reform are under way essentially in order to increase the production of food, which our population lacks.
226.	These reforms are also aimed at enhancing our country's export capacity through the treatment of plants, and the introduction of new agricultural techniques and new crops. We also recognize that in this sector our difficulties are enormous because the means available to us are insufficient to cover the intrinsic costs of such changes.
227.	However, we are aware of the dynamism of our people and its will to agree to the necessary sacrifices in order to do away with our present poverty. We are also aware of the solidarity of the international community, whose effects are felt through the understanding and assistance that some members of our community have given us in order to help us to face some of our more immediate difficulties in these first years of our independence. We take this opportunity to express our gratitude to all those countries that-have given us their support and assistance.
228.	We are convinced that the support of the international community and of friendly countries is important because the problems we are struggling with are varied and in many cases exceed our material and human capacity, in particular in the agricultural, communications and telecommunications sectors.
229.	We would not wish to conclude this statement without mentioning the question of armaments and military disarmament, which represent one of the fundamental preoccupations of the international community.
230.	The importance of this question undoubtedly derives from the effects and repercussions that armaments and disarmament have on the relations between States on our planet, at both the political and economic level. In fact, actions aimed at the acquisition of weapons can only be an expression of the will for domination, political or economic, which rouses a defensive reaction on the part of other States, which then feel the need to arm themselves to ensure respect for the just aspirations of their peoples.
231.	The holding of military arsenals dates from a period when international relations were essentially based on force, to the detriment of the legitimate rights of all peoples and countries, and we must therefore give pride of place to the problem of disarmament at this time, when peoples and nations are joining to establish a new political and international economic framework based on respect for the principles of justice, equality, peace and solidarity.
232.	The disarmament question is, therefore, linked to international detente and to the implementation of resolutions already adopted concerning the right of all peoples to self-determination and independence, and the practical implementation of the Charter of Economic Rights and Duties of States and the declarations of principle relating to the establishment of a new international economic order and to the non-use of the threat or use of force in international relations.
233.	It is inconceivable that, while the greater part of mankind lives in abject poverty deprived of the minimum necessary for existence, enormous sums amounting to S300 billion a year are used to create the means of man's destruction.
234.	We hope that the special session of the General Assembly on disarmament will mark a decisive stage for the future of mankind.
235.	We have examined the most important problems and those with the most direct effects on the development of relations of co-operation and friendship among the peoples and States composing our world.
236.	Some of those problems, such as those questions relating to southern Africa, the Middle East and other colonial situations, urgently require just solutions.
237.	Others, equally important, are more complex and, for this reason, their solution requires that persevering efforts must be made both within each country and in the relations between States.
238.	We hope, therefore, that the two future international conferences on disarmament and on the question of the establishment of a new international economic order will help to create new relations between men in which the spirit of co-operation and solidarity at the international level will be the alternative to the rule of the mighty and of those who possess military arsenals, especially nuclear arsenals, that are daily becoming more sophisticated and destructive.

